internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-151867-03 date date legend taxpayer llc company a company b company c parent sub sub merger co state r m n plr-151867-03 date date date year a year b dollar_figurea dollar_figureb dollar_figurec y z cla sec_1 common_stock cla sec_2 common_stock cla sec_3 common_stock cla sec_4 common_stock dear this letter responds to your authorized representative’s letter dated date requesting rulings concerning the proper charge to earnings_and_profits resulting from a redemption distribution under sec_302 of the internal_revenue_code the material information submitted for consideration is summarized below summary of facts taxpayer is a state r corporation that has elected to be treated as a real_estate_investment_trust reit within the meaning of sec_856 taxpayer elected reit status for its first taxable_year beginning on date of year a taxpayer operates on a calendar-year basis and uses the accrual_method of accounting taxpayer is engaged indirectly in the business of rental commercial real_estate its various properties located nationwide are owned and managed directly and indirectly by lower-tier partnerships plr-151867-03 taxpayer is owned by llc a state r limited_liability_company taxable as a partnership and by m other individuals member interests in llc are owned by affiliates of company a company b and company c company a company b and company c are collectively referred to as the purchasers it is anticipated that company c will purchase directly or indirectly the member interests in llc held by the affiliates of purchasers previously taxpayer was owned by sub sub and n other individuals collectively the former shareholders sub and sub are owned by parent a publicly-traded corporation in connection with a larger transaction in which parent sold all of its other assets to the purchasers taxpayer originally intended to sell all of its assets subject_to liabilities for cash and to distribute the proceeds to the former shareholders in one liquidating_distribution certain assets consisting of partnership interests the retained assets could not be sold as of the proposed closing date due to third-party transfer restrictions because the purchasers were unable to resolve these third-party transfer restrictions prior to closing the acquisition with respect to taxpayer was structured as follows i ii iii iv llc formed merger co and on date of year b paid dollar_figurea as a subscription for all of merger co ’s common shares on date of year b the board_of directors of taxpayer adopted a month plan_of_liquidation following the adoption of the plan_of_liquidation taxpayer in year b sold approximately y of its assets subject_to liabilities to affiliates of the purchasers for cash with each such asset being transferred by deed or assignment to a designated affiliate of one of the purchasers the asset sale a portion of the proceeds received from the asset sale was used to repay corporate debt effective date of year b merger co merged into taxpayer pursuant to the laws of state r with taxpayer surviving the merger immediately prior to the merger the former shareholders held all of the outstanding_stock of taxpayer which consisted of three classes cla sec_1 common_stock cla sec_2 common_stock and cla sec_3 common_stock at this time taxpayer held in addition to the retained assets dollar_figurec of cash as a result of operations through date of year b and the asset sale pursuant to the merger merger co ’s shares were automatically converted into one share of taxpayer’s newly issued cla sec_4 common_stock taxpayer’s former shareholders received the right to dollar_figureb which is equal to dollar_figurea plus dollar_figurec in exchange for their taxpayer stock and the shares of each class of stock held by the former shareholders were cancelled taxpayer will plr-151867-03 report the transaction for federal_income_tax purposes as a complete termination of the interests of the former shareholders under sec_302 see revrul_79_273 c b accordingly of the total dollar_figureb transferred to the former shareholders in exchange for their taxpayer stock dollar_figurec will be treated as a distribution in payment in exchange for some of the former shareholders’ taxpayer stock under sec_302 the redemption and dollar_figurea will be treated as a purchase by purchasers of the remaining taxpayer stock from the former shareholders the stock purchase subsequent to date of year b taxpayer determined that it may not be able to resolve the third-party transfer restrictions on the retained assets prior to the lapse of the 24-month liquidation_period taxpayer thus proposes to abandon its plan_of_liquidation and requests a ruling concerning its proposed methodology for computing the amount of earnings_and_profits for purposes of the dividends_paid deduction under sec_857 attributable to a non-liquidating redemption of all the former shareholders under sec_302 representations the following representations have been made in connection with the proposed transaction a b c d e f the redemption together with the stock purchase was consummated pursuant to an integrated_plan that completely terminated the interests of the former shareholders within the meaning of sec_302 the redemption is an isolated transaction no prior distributions have been treated as redemptions since taxpayer’s inception taxpayer is able to calculate its current_earnings_and_profits to the date of the redemption distribution with reasonable certainty taxpayer will have positive earnings_and_profits for taxable_year b following the redemption taxpayer paid no ordinary dividend distributions during its year b taxable_year and will pay no throwback dividend distributions under sec_858 that are treated as paid with respect to taxpayer’s year b taxable_year upon abandonment of the plan_of_liquidation taxpayer intends to retain substantial assets in order to continue operating a trade_or_business as a reit and taxpayer has no plan or intention to liquidate completely for a plr-151867-03 period of three years from date rulings based solely on the information submitted and the representations as set forth above we hold as follows taxpayer will be permitted to discontinue its plan_of_liquidation in computing its year b dividends_paid deduction under sec_857 as defined in sec_561 and sec_562 for purposes of sec_857 and b upon abandonment of the plan_of_liquidation taxpayer will be permitted to determine the proper charge to its earnings_and_profits resulting from the sec_302 redemption based on actual earnings_and_profits as of the date of the redemption distribution such proper charge being determined in an amount which is not in excess of the ratable share within the meaning of sec_312 of such earnings_and_profits attributable to the former shareholders’ redeemed stock for this purpose the ratable share is the ratio of the value of the shares treated as redeemed over the total value of all the taxpayer’s shares outstanding immediately prior to the transactions in step iv described above in this case dollar_figurec over dollar_figureb or approximately z earnings_and_profits are thus reduced by an amount equal to z of the actual earnings_and_profits as of the date of the sec_302 redemption except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction we specifically express no opinion regarding whether taxpayer qualifies as a reit the rulings contained in this letter are predicated on the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling plr-151867-03 letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ____________________________ michael j wilder senior technician reviewer branch associate chief_counsel corporate cc
